DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 37-43 are currently pending. This office action is the first office action on the merits of the claims. 
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki (Matsuzaki, Kei et al, “ 13C Nuclear magnetic Resonance Studies on the Stereochemical Configurations of 2,4-dimethyoxypentane and Poly(alkyl Vinyl Ethers)”, 1973 Journal of Polymer Science: Polymer Chemistry Edition Vol 11 pg 971-987).
Concerning claim 37 Matsuzaki teaches a Poly(ethyl vinyl ether) which has a observed m diad amount of 75% (pg 981 Table V Polymer No 1).  This is within the claimed tacticity of the claimed polymer
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim(s) 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 6,096,393).
Concerning claim 37-39 Ikeda teaches a polymer that has a content of syndiotactic or isotactic polymer of preferably more than 80 mol% in terms of its triad content (column 4 lines 40-55). It should be noted that in the case where the polymer is isotactic this triad content would be lower than the m diad content of the polymer as isotactic triad content is defined as having a mm triad structure which corresponds to 2 of the m meso diads next to one another. Ikeda further teaches an example of this polymer which is isotactic and which as a tacticity of 90 % (column 13 lines 64-68 and column 14 lines 1-10). As such the m % value at of the polymer of Ikeda at very least is an overlapping range with the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
Ikeda further teaches that the polymer may contain comonomers in the polymer structure in an amount not detrimental to the performance of the gas barrier material (column 4 lines 15-25) and that examples of the comonomer can include vinyl ether monomer such as ethyl vinyl ether (column 4 lines 20-35). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed polymer structure which includes repeating units formed from ethyl vinyl ether and which has the isotactic m value to give the claimed polymer because Ikeda teaches that the polymers can include an ethyl vinyl ether monomer can be isotactic and teaches an overlapping range with the claimed ranges of % m value. 

6.	Claim(s) 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 6,096,393) as applied to claim 37 above, and further in view of Okamoto (US 2015/0210788 A1).
	Concerning claims 40-43 Ikeda teaches the polymer of claim 37 as is indicated above. Ikeda further teaches that the polymer may contain comonomers in the polymer structure in an amount not detrimental to the performance of the gas barrier material (column 4 lines 15-25) and that examples of the comonomer can include vinyl ether monomers (column 4 lines 20-35). 
Ikeda does not specifically teach that n-propyl vinyl ether or iso-propyl vinyl ether are used as the vinyl ether. However Ikeda does teach alkyl vinyl ethers having both more and less carbon atoms in the alkyl group can be used as the comonomer such a methyl vinyl ether, ethyl vinyl ether and butyl vinyl ether.  Ikeda is drawn to polymers which are used as a gas barrier material 
Okamoto is drawn to copolymers which have good gas barrier properties (paragraph 0002 and 0037) which can include comonomer of vinyl ethers and indicates that n-propyl vinyl ether and iso-propyl vinyl ether are alternatives to ethyl vinyl ether, methyl vinyl ether, and butyl vinyl ether (paragraph 0084). As such these monomers would be considered to be substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed polymer structure which includes repeating units formed from n-propyl vinyl ether or isopropyl vinyl ether and which has the isotactic m value to give the claimed polymers because Ikeda teaches that the polymers can include an vinyl ether monomers can be isotactic and teaches an overlapping range with the claimed ranges of % m value and Okamoto teaches that the n-propyl vinyl ether and isopropyl vinyl ether monomer are substantially equivalent and interchangeable with the vinyl ether monomers of Ikeda. 

7.	Claim(s) 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta (US 5,159,004) in view of Shinonaga (US 5,284,681).
Concerning claims 37-39 Furuta teaches a modified propylene polymer grafted with a mixture of styrene based monomer and monomer copolymerizable with the styrene based monomer (Abstract). The propylene polymer is indicated to be is highly crystalline propylene polymer which has a isotactic pentad ratio of the portion of the that polymer that is boing heptane insoluble which is higher than 0.970 (column 7 lines 40-55). This polymer is also indicated to have less than 5.0 wt% of heptane solubles (column 7 lines 40-55), which overall indicates that the propylene polymer will have a isotactic pentad ratio of at least 0.9215 or 92.15%.  This value will be less than the m diad value present in polymer as an isotactic pentad has a structure of mmmm made up of multiple m in a row and as such the m % value must be higher than the isotactic pentad value.  This propylene polymer is indicated to be modified with from 0.2 to 150 parts of a mixture of a styrene based monomer and a monomer copolymerizable with the styrene based monomer per 100 parts of the polypropylene polymer (column 7 lines 20-35).   This modification of the polymer would result in new polymer chains being formed on the isotactic polypropylene polymer chain, and there is no indication of the tacticity of these newly formed chains. However even if the new polymer chains have m values of 0, the tacticity of the polypropylene polymer will not change and as such when small amounts of the mixture of a styrene based monomer and a monomer copolymerizable with the styrene based monomer are used the majority of the polymer would have the isotactic structure of the polypropylene. Using 0.2 parts by weight of the monomer mixture would indicate that the final polymer would have an isotactic pentad amount of at least 0.9196 or 91.96 %. However using 150 parts of monomer would result in an isotactic pentad amount of at very least 0.3686 or 36.86 %.  This indicates that the m % value would be an overlapping range with the claimed ranges of % m value. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
Additionally the examples of the monomer copolymerizable with the styrene based monomer includes  vinyl ether monomers (column 9 line 1). 
Furuta does not specifically teach that the vinyl ether monomers used an ethyl vinyl ether. 
Shinonaga is drawn to thermoplastic resin compositions (column 3 lines 35-60) which can include isotactic polypropylenes (column 6 lines 60-68) which can be modified by a monomer copolymer in the presence of a radical initiator (column 8 line 40-50 and column 10 lines 15-20)) and the monomers of which can include vinyl ether compounds such as ethyl vinyl ether (column 9 lines 50-60). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the ethyl vinyl ether monomer of Shinonaga as the vinyl ether monomer in the modified polypropylene polymer of Furuta to give the claimed polymer because Shinonaga teaches that ethyl vinyl ether is a useful vinyl ether monomer for modification of polypropylene and Furuta teaches that the modified polypropylene has an overlapping m % with the claimed ranges. 
Concerning claim 40-43 Furuta Furuta teaches a modified propylene polymer grafted with a mixture of styrene based monomer and monomer copolymerizable with the styrene based monomer (Abstract). The propylene polymer is indicated to be is highly crystalline propylene polymer which has a isotactic pentad ratio of the portion of the that polymer that is boing heptane insoluble which is higher than 0.970 (column 7 lines 40-55). This polymer is also indicated to have less than 5.0 wt% of heptane solubles (column 7 lines 40-55), which overall indicates that the propylene polymer will have a isotactic pentad ratio of at least 0.9215 or 92.15%.  This value will be less than the m diad value present in polymer as an isotactic pentad has a structure of mmmm made up of multiple m in a row and as such the m % value must be higher than the isotactic pentad value.  This propylene polymer is indicated to be modified with from 0.2 to 150 parts of a mixture of a styrene based monomer and a monomer copolymerizable with the styrene based monomer per 100 parts of the polypropylene polymer (column 7 lines 20-35).   This modification of the polymer would result in new polymer chains being formed on the isotactic polypropylene polymer chain, and there is no indication of the tacticity of these newly formed chains. However even if the new polymer chains have m values of 0, the tacticity of the polypropylene polymer will not change and as such when small amounts of the mixture of a styrene based monomer and a monomer copolymerizable with the styrene based monomer are used the majority of the polymer would have the isotactic structure of the polypropylene. Using 0.2 parts by weight of the monomer mixture would indicate that the final polymer would have an isotactic pentad amount of at least 0.9196 or 91.96 %. However using 150 parts of monomer would result in an isotactic pentad amount of at very least 0.3686 or 36.86 %.  This indicates that the m % value would be an overlapping range with the claimed ranges of % m value. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
Additionally the examples of the monomer copolymerizable with the styrene based monomer includes vinyl ether monomers (column 9 line 1). 
Furuta does not specifically teach that the vinyl ether monomers used an n-propyl or isopropyl vinyl ether. 
Shinonaga is drawn to thermoplastic resin compositions (column 3 lines 35-60) which can include isotactic polypropylenes (column 6 lines 60-68) which can be modified by a monomer copolymer in the presence of a radical initiator (column 8 line 40-50 and column 10 lines 15-20)) and the monomers of which can include vinyl ether compounds such as methyl vinyl ether, ethyl vinyl ether and butyl vinyl ether (column 9 lines 50-60). These vinyl ether compound are alkyl vinyl ethers having from 1 to 4 carbon atoms.  The alkyl vinyl ether compounds having 3 carbon atoms correspond to isopropyl vinyl ether and n-propyl vinyl ether. 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the ethyl vinyl ether monomer of Shinonaga as the vinyl ether monomer in the modified polypropylene polymer of Furuta to give the claimed polymer because Shinonaga teaches useful vinyl ether monomer for modification of polypropylene includes C1-C4 alkyl vinyl ethers and the claimed monomers of isopropyl vinyl ether and n-propyl vinyl ether have very close structural similarities and similar utilities to the compounds of Shinonaga and would therefore be obvious to use and Furuta teaches that the modified polypropylene has an overlapping m % with the claimed ranges. 

8.	Claim(s) 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinonaga (US 5,284,681).
Concerning claims 37-39 Shinonaga teaches a modified propylene polymer grafted monomers (column 10 lines 1-15). The propylene polymer is indicated to be is highly crystalline propylene polymer (column 11 lines 35-45) and the preferred highly crystalline propylene polymers are indicated to have an isotactic pentad ratio of the portion of the that polymer that is boing heptane insoluble which is higher than 0.970 (column 6 lines 55-68). This polymer is also indicated to have less than 5.0 wt% of heptane solubles (column 7 lines 65-68), which overall indicates that the propylene polymer will have an isotactic pentad ratio of at least 0.9215 or 92.15%.  This value will be less than the m diad value present in polymer as an isotactic pentad has a structure of mmmm made up of multiple m in a row and as such the m % value must be higher than the isotactic pentad value.  This propylene polymer is indicated to be modified with two compound that have a total of from 0.51 to 130 parts by weight per 100 parts of the polyolefin which is preferably polypropylene (column 10 lines 1-15).   This modification of the polymer would result in new polymer chains being formed on the isotactic polypropylene polymer chain, and there is no indication of the tacticity of these newly formed chains. However even if the new polymer chains have m values of 0, the tacticity of the polypropylene polymer will not change and as such when small amounts of the mixture of the grafting components are used the majority of the polymer would have the isotactic structure of the polypropylene. Using 0.51 parts by weight of the monomer mixture would indicate that the final polymer would have an isotactic pentad amount of at least 0.9168 or 91.68 %. However using 130 parts of monomer would result in an isotactic pentad amount of at very least 0.4006 or 40.06%.  This indicates that the m % value would be an overlapping range with the claimed ranges of % m value. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
The monomer which can be used to modify the polypropylene polymer can include vinyl ether compounds such ethyl vinyl ether (column 9 lines 50-60).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the ethyl vinyl ether monomer of Shinonaga as the vinyl ether monomer in the modified polypropylene polymer give the claimed polymer because Shinonaga teaches that ethyl vinyl ether is a useful vinyl ether monomer for modification of polypropylene and that the modified polypropylene has an overlapping m % with the claimed ranges. 

9.	Claim(s) 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinonaga (US 5,284,681).
Concerning claims 37-39 Shinonaga teaches a modified propylene polymer grafted monomers (column 10 lines 1-15). The propylene polymer is indicated to be is highly crystalline propylene polymer (column 11 lines 35-45) and the preferred highly crystalline propylene polymers are indicated to have an isotactic pentad ratio of the portion of the that polymer that is boing heptane insoluble which is higher than 0.970 (column 6 lines 55-68). This polymer is also indicated to have less than 5.0 wt% of heptane solubles (column 7 lines 65-68), which overall indicates that the propylene polymer will have an isotactic pentad ratio of at least 0.9215 or 92.15%.  This value will be less than the m diad value present in polymer as an isotactic pentad has a structure of mmmm made up of multiple m in a row and as such the m % value must be higher than the isotactic pentad value.  This propylene polymer is indicated to be modified with two compound that have a total of from 0.51 to 130 parts by weight per 100 parts of the polyolefin which is preferably polypropylene (column 10 lines 1-15).   This modification of the polymer would result in new polymer chains being formed on the isotactic polypropylene polymer chain, and there is no indication of the tacticity of these newly formed chains. However even if the new polymer chains have m values of 0, the tacticity of the polypropylene polymer will not change and as such when small amounts of the mixture of the grafting components are used the majority of the polymer would have the isotactic structure of the polypropylene. Using 0.51 parts by weight of the monomer mixture would indicate that the final polymer would have an isotactic pentad amount of at least 0.9168 or 91.68 %. However using 130 parts of monomer would result in an isotactic pentad amount of at very least 0.4006 or 40.06%.  This indicates that the m % value would be an overlapping range with the claimed ranges of % m value. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
The monomer which can be used to modify the polypropylene polymer can include vinyl ether compounds such ethyl vinyl ether (column 9 lines 50-60). 
It would have been obvious to one of ordinary skill in the art at the time of filling to use provide the claimed polymer because Shinonage teaches that ethyl vinyl ether can be used to modify a crystalline polypropylene and further teaches that the modified crystalline polypropylene will have an overlapping range with the claimed ranges of the m %. 
Concerning claims 40-43 Shinonaga teaches a modified propylene polymer grafted monomers (column 10 lines 1-15). The propylene polymer is indicated to be is highly crystalline propylene polymer (column 11 lines 35-45) and the preferred highly crystalline propylene polymers are indicated to have an isotactic pentad ratio of the portion of the that polymer that is boing heptane insoluble which is higher than 0.970 (column 6 lines 55-68). This polymer is also indicated to have less than 5.0 wt% of heptane solubles (column 7 lines 65-68), which overall indicates that the propylene polymer will have an isotactic pentad ratio of at least 0.9215 or 92.15%.  This value will be less than the m diad value present in polymer as an isotactic pentad has a structure of mmmm made up of multiple m in a row and as such the m % value must be higher than the isotactic pentad value.  This propylene polymer is indicated to be modified with two compound that have a total of from 0.51 to 130 parts by weight per 100 parts of the polyolefin which is preferably polypropylene (column 10 lines 1-15).   This modification of the polymer would result in new polymer chains being formed on the isotactic polypropylene polymer chain, and there is no indication of the tacticity of these newly formed chains. However even if the new polymer chains have m values of 0, the tacticity of the polypropylene polymer will not change and as such when small amounts of the mixture of the grafting components are used the majority of the polymer would have the isotactic structure of the polypropylene. Using 0.51 parts by weight of the monomer mixture would indicate that the final polymer would have an isotactic pentad amount of at least 0.9168 or 91.68 %. However using 130 parts of monomer would result in an isotactic pentad amount of at very least 0.4006 or 40.06%.  This indicates that the m % value would be an overlapping range with the claimed ranges of % m value. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
The monomer which can be used to modify the polypropylene polymer can include vinyl ether compounds such methyl vinyl ether, ethyl vinyl ether and butyl vinyl ether  (column 9 lines 50-60), which are alkyl vinyl ethers having from 1 to 4 carbon atoms in the alkyl group.
Shinonaga does not specifically teach that the vinyl ether monomers used are an n-propyl or isopropyl vinyl ether. 
The alkyl vinyl ether compounds having 3 carbon atoms correspond to isopropyl vinyl ether and n-propyl vinyl ether. 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979).
It would have been obvious to one of ordinary skill in the art at the time of filling to use the ethyl vinyl ether monomer of Shinonaga as the vinyl ether monomer in the modified polypropylene polymer to give the claimed polymer because Shinonaga teaches useful vinyl ether monomer for modification of polypropylene includes C1-C4 alkyl vinyl ethers and the claimed monomers of isopropyl vinyl ether and n-propyl vinyl ether have very close structural similarities and similar utilities to the compounds of Shinonaga and would therefore be obvious to use and Shinonaga teaches that the modified polypropylene has an overlapping m % with the claimed ranges. 
Conclusion
10.	 Claims 37-43 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763